Citation Nr: 1455080	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  14-02 951	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for ischemic heart disease, as secondary to exposure to herbicides, on an accrued basis.

3.  Entitlement to service connection for Parkinson's disease, as secondary to exposure to herbicides, on an accrued basis.


REPRESENTATION

Appellant represented by:	Phyllis Pearson, Attorney




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966, which included service in Vietnam.  He died in December 2010.  The appellant is his surviving spouse.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issues of entitlement to service connection for diabetes mellitus, hairy cell leukemia, multiple myeloma, nodules on the lungs, and a skin disorder on an accrued basis have been raised by the record in a May 2014 private physician's statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant testified before the undersigned Veterans Law Judge at a personal held at the RO in April 2014, and a transcript of the hearing is of record.
Additional private medical evidence was added to the record in May 2014, after the January 2014 Supplemental Statement of the Case, along with a waiver of RO review of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  

The issues of entitlement to service connection for ischemic heart disease and for Parkinson's disease, as secondary to exposure to herbicides, on an accrued basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran, who was not service connected for any disorder, died in December 2010 at the age of 67; the death certificate lists the cause of death as late effects/cognitive decline due to meningioma resection with radiation; a significant condition contributing to death but not resulting in the underlying cause of death was dementia, Alzheimer's type.  

2.  The evidence is at least in equipoise as to whether the meningioma resection with radiation that caused the Veteran's death was related to service exposure to Agent Orange (AO).


CONCLUSION OF LAW

By extending the benefit of the doubt, the meningioma resection with radiation that caused the Veteran's death was incurred in or aggravated by his service exposure to AO.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the Veteran's death, as she believes that his exposure to AO in Vietnam materially contributed to his death from brain cancer.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

The Veteran's Department of Defense Form 214 indicates that he had service in the Republic of Vietnam; on that basis, exposure to herbicides is conceded.  38 U.S.C.A. § 1116(f).  VA regulations also provide that, if a Veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309 (2012); see also 78 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Although meningioma cancer is not included among the list of diseases in 38 C.F.R. §§ 3.307 and 38 C.F.R. 3.309 for which service connection is available on a presumptive basis, an appellant is not precluded from establishing service connection for a disease as due to herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 , 725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

According to the Veteran's death certificate, he died in December 2010 of the late effects/cognitive decline due to meningioma resection with radiation; a significant condition contributing to death but not resulting in the underlying cause of death was dementia, Alzheimer's type.  At the time of the Veteran's death, he was not service connection for any disability.  

The Veteran's service treatment records do not contain any complaints or findings indicative of brain cancer, including on separation medical evaluation in October 1966.

A May 2005 MRI of the brain showed meningioma  and diffuse microvascular changes.  The diagnosis on VA treatment records for July 2007 was seizures secondary to atypical meningioma, status post left craniotomy for parafalcine tumor, Stage II, with removal in May 2007.

The appellant testified at her travel Board hearing in April 2014 that the Veteran's post-service brain cancer was due to his exposure to herbicides in service and that he had problems when he returned from service, such as numbness in the legs, due to his brain cancer.

According to a May 2014 statement from C. Reddy, M.D., an Assistant Professor in the Department of Neurology at the University of Iowa Hospitals and Clinics, who had treated the Veteran in 2007 for brain cancer, the Veteran's history revealed that he was found to have bilateral inferior quadrantanopia on a routine examination.  This finding prompted a brain scan, which showed a left frontoparietal lesion consistent with a meningioma.  Interval growth was seen between 2003 and 2005.  He began experiencing seizures in October 2006.  Given the onset of seizures, the Veteran underwent a subtotal resection in May 2007.  Pathology confirmed atypical meningioma with brain invasion.  Post-operatively, he had significant right-sided weakness.  The Veteran underwent repeat surgery in October 2008.  He received radiation for his brain cancer and had late effects and cognitive decline secondary to radiation, as was listed as the cause of death on the death certificate.  Dr. Reddy opined that, as exposure to AO is a causative factor in brain cancer and is associated with increased risk of brain cancer, it was more likely than not that the Veteran's exposure to AO in service contributed to his death from brain cancer.

The above evidence includes the May 2014 private medical opinion in favor of the claim from Dr. Reddy, An Assistant Professor of Neurology, who treated the Veteran for his brain cancer in 2007.  This opinion contains the rationale that exposure to AO, which is presumed in this case, is associated with an increased risk of brain cancer and concludes that it is more likely than not that AO contributed to the Veteran's death from brain cancer.  There is no medical opinion against the claim.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence reasonably shows that service exposure to herbicides in Vietnam contributed substantially or materially to the cause of the Veteran's death from brain cancer.  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

The Veteran filed a claim for disability benefits in March 2010, and an August 2010 rating decision denied entitlement to service connection for multiple disabilities and deferred the issues of entitlement to service connection for ischemic heart disease and for Parkinson's disease.  A rating decision dated in February 2012 denied entitlement to service connection for the cause of the Veteran's death, as well as denying entitlement to service connection for ischemic heart disease and Parkinson's disease, as secondary to exposure to herbicides, on an accrued basis.  The appellant filed a timely notice of disagreement in May 2012, which included the issues of entitlement to service connection for ischemic heart disease and Parkinson's disease, as secondary to exposure to herbicides, on an accrued basis.  However, no statement of the case has been promulgated on these issues.  Consequently, the Board is obligated to remand these issues to the RO for the issuance of a statement of the case and notification of the appellant's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the issues of entitlement to service connection for ischemic heart disease and for Parkinson's disease, as secondary to exposure to herbicides, on an accrued basis, are REMANDED for the following action:

The AMC/RO must issue a statement of the case and notification of the appellate rights on the issues of entitlement to service connection for ischemic heart disease and for Parkinson's disease, as secondary to exposure to herbicides, on an accrued basis.  38 C.F.R. § 19.26 (2014).  The appellant is reminded that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the appellant perfects the appeal as to either of these issues, and the issue continues to be denied, the case must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  All claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


